DETAILED ACTION
This action is in response to the RCE and Amendment dated 25 March 2021.  Claims 1 and 11-13 are amended.  Claim 2 has been cancelled.  No claims have been added.  Claims 1 and 3-13 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Suggestion
Examiner suggests that applicant amend the independent claims to define the “maintained user input” and clarify the sequencing of this maintained input scenario.  For example, “activing the rotation manipulator by locking its location on the screen on an initial press point (PP), said locking comprising locking the rotation manipulator on the screen at the current position of the cursor (C) upon the depression of a mouse button by the user; while the user maintains the depression of the mouse button: [indentation of steps d) and e)]; and the method returning to step a) and unlocking the rotation manipulator once said user releases the mouse button.”  See applicant’s specification at paragraphs 0034, 0035. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 11-13 recite “applying a maintained user input controlling the cursor (C) at a fixed location … in response to said maintained user input during the displacement of the cursor (C).”  It is unclear how the user input controlling the cursor can be maintained at a fixed location while simultaneously displacing the cursor; therefore it is indefinite.  Dependent claims 3-10 are rejected for incorporating the deficiencies of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2014/0104266 A1) in view of GoEngineer (“SOLIDWORKS Quick Tip – Move with Triad”, <URL: https://www.youtube.com/watch?v=OHVyb3fmG9I>, 15 September 2015) and further in view of Krishnamurthy et al. (US 2013/0293505 A1).

As for independent claim 1, Stone teaches a method comprising:
displaying a 3D object having a center of rotation in the 3D scene on a screen [(e.g. see Stone paragraph 0022 and Fig. 3A) ”An anchor point is considered to be a point, associated with an object or group of objects, from where a transformation originates. For example, if an anchor point is set at the center of a 3D object”].
displaying in the 3D scene a rotation manipulator (RM) having three areas (RA1, RA2, RA3) perpendicular to each other, the rotation manipulator (RM) following  ”At 200, a first indication specifying a 3D anchor point associated with at least one 3D object is received. As described previously, a user may move the anchor point associated with an object to alter the starting or reference point for a desired transformation … an anchor point 330 is shown, where the anchor point 330 presents the X, Y, and Z axes relative to the 3D object 310. A cursor 340 is further displayed, the cursor 340 being representative of movement and/or action by a user performed through a mouse or other control mechanism.”].  Examiner notes that the anchor point is movable by the user where the user produces actions and movement within the interface using a cursor and a mouse.  When moving an object with a cursor/mouse the object inherently follows the position of the cursor (see evidence of this in GoEngineer @2:08-2:20).
activating the rotation manipulator by locking its location on the screen on an initial press point (PP) [(e.g. see Stone paragraph 0043 and Fig. 3B) ”FIG. 3B illustrates the graphical media editing/creation tool UI of FIG. 3A, except instead of having the anchor point 330 within or otherwise tied to the bounding box 320, the anchor point 330 has been positioned by the user away from the bounding box 320 so that any transformations will occur about the remotely located anchor point 330”
selecting one rotation plane [(e.g. see Stone paragraph 0041) ”At 210, a second indication specifying a selected face associated with the 3D object is received. Again and as previously described, a user may choose any face he/she desires in order to set the plane of transformation”].
performing a rotation manipulation according to the displacement of the cursor (C) [(e.g. see Stone paragraphs 0015, 0041) ”At 240, the 3D transformation is performed in accordance with the received information, the automatically determined dimensionality, and the 3D anchor point … a user may perform transformation operations, e.g., rotation, translation, and scaling, of an object in 3D space such that the transformation operations are performed in line with the movement of a control device (e.g., mouse, touch input on a screen, etc.), and where the transformation of the object intuitively follows, e.g., a cursor, representative of the control device movement”].
wherein steps d) and e) are performed in response to said maintained user input during the displacement of the cursor (C) [(e.g. see Stone paragraph 0015) ”a user may perform transformation operations, e.g., rotation, translation, and scaling, of an object in 3D space such that the transformation operations are performed in line with the movement of a control device (e.g., mouse, touch input on a screen, etc.), and where the transformation of the object intuitively follows, e.g., a cursor, ].  Examiner notes that, without a limitation that defines the “maintained user input,” the movement of the mouse meets a “maintained user input” as a user needs to maintain the movement/contact of the mouse in order to move the cursor.  Please see the examiner’s suggestion at beginning of the office action.

Stone does not specifically teach by displacing the cursor (C) to the area (RA1, RA2, RA3) corresponding to said plane.  However, in the same field of invention, GoEngineer teaches:
by displacing the cursor (C) to the area (RA1, RA2, RA3) corresponding to said plane [(e.g. see GoEngineer @1:15) examiner notes that the user places the cursor within the area of the ring which causes it to become selected].
Therefore, considering the teachings of Stone and GoEngineer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add by displacing the cursor (C) to the area (RA1, RA2, RA3) corresponding to said plane, as taught by GoEngineer, to the teachings of Stone because using the triad tool allows a user to quickly and easily position components (e.g. see GoEngineer video description).

Stone and GoEngineer do not specifically teach said locking comprising applying a maintained user input controlling the cursor (C) at a fixed location or the method returning to step a) once said user input ceases to be maintained.  However, in the same field of invention, Krishnamurthy teaches:
said locking comprising applying a maintained user input controlling the cursor (C) at a fixed location [(e.g. see Krishnamurthy paragraphs 0024, 0026) ”a user may utilize the touch screen to enter an anchor point for an image, and simultaneously utilize the side touch sensor to rotate around the anchor point. In this example, a motion up and down on the side touch sensor while anchoring a point of, for instance, a map on the touch screen may allow for rotation of the map image around the point that is being touched on the screen … the state machine watches inputs from the touch screen and the side touch sensor, and when data from the touch screen indicates a single touch and hold (or other multidimensional input) is being performed, a movement from the side touch sensor will cause the state machine to send a multipoint message to the application that controls the screen. In some embodiments, the speed and amplitude of the side touch sensor signal values then are used by the application to control, for example, the degree and speed of rotation or zooming in relation to the point held on the touch screen”].
the method returning to step a) once said user input ceases to be maintained [(e.g. see Krishnamurthy paragraph 0041) ”In some embodiments, upon a release of the point on the touch screen 325 or other deselection of the selected point, the mobile device may leave the rotation state 320”].


As for dependent claim 3, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 1, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein step d) comprises the sub-steps of: dl) directing the cursor (C) to the area (RA1, RA2, RA3); and d2) determining whether the cursor (C) reaches a validation threshold specific to the area (Al, A2, A3) [(e.g. see GoEngineer @1:10-1:15) examiner notes that as the user moves the cursor around the triad, a different ring/plane is selected when in a proximity distance from the cursor].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 3, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein the validation threshold is defined by a curve portion, each point of said curve portion having a predefined pixel distance relative to the press point (PP) 
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 4, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein the curve portion is the external contour (EXT1, EXT2, EXT3) of the corresponding area (RA1, RA2, RA3) [(e.g. see GoEngineer @1:15) examiner notes that the rings define the outer contours of the three planes (e.g. x, y, and z) of the triad].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 3 and Stone further teaches:
wherein sub-step d1) of directing the cursor includes providing a first type of visual feedback of the area where the cursor is located [(e.g. see Stone paragraph 0042) ”a selected face, e.g., front face 325, may be highlighted or otherwise visually identified to a user, for example, by being outlined with another color, being identified with a solid and/or bolded line”].

claim 7, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 6 and Stone further teaches:
wherein sub-step d1) of directing the cursor comprises providing a second type of visual feedback of the areas where the cursor is not located [(e.g. see Stone paragraph 0042) ”while unselected faces are outlined with a broken/hash/dotted line, etc.”].

As for dependent claim 8, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 7, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein step d) of selecting one rotation plane comprises a sub-step d3) providing a third type of visual feedback of exceeding the validation threshold for the corresponding area [(e.g. see GoEngineer @1:17) examiner notes that as the user moves the cursor beyond the selected ring, all other rings are removed or reduced transparency and specific angle rotation measurements appear].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 9, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 8 and Stone further teaches:
wherein visual feedback of any of the first, second and third types is a change of the size and/or color and/or level of transparency of the area [(e.g. see Stone paragraph 0042) ”a selected face, e.g., front face 325, may be highlighted or otherwise visually identified to a user, for ].

As for dependent claim 10, Stone, GoEngineer and Krishnamurthy teach the method as described in claim 3, but Stone does not specifically teach the following limitation.  However, in the same field of invention, GoEngineer teaches:
wherein step e) comprises the sub-steps of: e1) determining a reference vector (RV), whose direction is defined by the initial press point (PP) and by a validation point (VP), said validation point (VP) corresponding to the position of the cursor (C) when it reaches the validation threshold; e2) determining a current vector (CV), whose direction is defined by the initial press point (PP) and by a current point (CP), said current point (CP) corresponding to the position of the cursor (C) once it has reached the validation threshold; e3) performing the rotation manipulation according to the angle between the reference vector (RV) and the current vector (CV) [(e.g. see GoEngineer @1:16-1:37) examiner notes that where the user crosses the edge of the ring is set to 0 degrees, as the user moves the cursor a vector attached to the center moves along with the cursor and sets the angle of rotation of the object according to the displayed measurement angle when the user completes the rotation process].
The motivation to combine is the same as that used for claim 1.

claim 11, Stone, GoEngineer and Krishnamurthy discloses a computer program product.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 12, Stone, GoEngineer and Krishnamurthy discloses a non-transitory computer-readable data-storage medium.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 13, Stone, GoEngineer and Krishnamurthy discloses a system.  Claim 13 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Response to Arguments
Applicant's arguments, filed 25 March 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Stone does not disclose step c) of Claim 1, as currently amended to recite ‘activating the rotation manipulator by locking its location on the screen on an initial press point, said locking comprising applying a maintained user input controlling the cursor at a fixed location” (Page 8).].

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2013/0257777 A1 issued to Benko et al. on 03 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1 and 3-13 (e.g. rotation of content using specific user input gestures).
U.S. PGPub 2010/0060588 A1 issued to Fong on 11 March 2010.  The subject matter disclosed therein is pertinent to that of claims 1 and 3-13 (e.g. rotation of content using specific user input gestures).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174